Citation Nr: 1035546	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  08-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active military service from January 1942 to 
October 1945.  He died in November 2003.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In August 2009, the Board remanded this claim for further 
development.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In August 2010, VA received additional medical treatise evidence 
from the appellant.  The RO has not reviewed this evidence, and 
the appellant has not waived agency of original jurisdiction 
consideration of such evidence.  38 C.F.R. § 20.1304 (2009).  
Therefore, another remand is unfortunately necessary.

With regard to any additional development, the Board finds that 
the February 2010 VA medical opinion complied with the directives 
of the August 2009 remand.  Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, additional development with regard to that 
medical opinion is unnecessary.

The Board notes that the appellant is now claiming that alcohol 
abuse was secondary to his appellant's service-connected 
posttraumatic stress disorder (PTSD), and that alcohol abuse was 
a risk factor for his leukemia.  The current medical evidence of 
record does not show that the Veteran's alcohol abuse was related 
to his PTSD.  There is no competent evidence that alcohol abuse 
caused or aggravated the Veteran's leukemia.  Therefore, no 
further development with regard to this theory of entitlement is 
necessary.  Indeed, the Board finds that determining the etiology 
of leukemia is not within the competency of a lay person.  Waters 
v. Shinseki, 601 F.3d 1274 (Fed.Cir. 2010). 

That said, the appellant is free to submit any medical or other 
evidence showing that the Veteran's alcohol abuse was related to 
posttraumatic stress disorder, and that said alcohol abuse caused 
or aggravated his leukemia.  If she submits such evidence, VA 
should consider such evidence and conduct any additional 
necessary development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  If additional evidence is received the 
RO must conduct any additional development 
warranted in light of that evidence and the 
discussion above.  

2.  The RO should the readjudicate the 
claim of entitlement to service connection 
for the cause of the Veteran's death, with 
consideration of the medical treatise 
evidence received in August 2010.  If the 
benefit is not granted, the appellant must 
be furnished with a supplemental statement 
of the case, with a copy to her 
representative, and afforded an opportunity 
to respond before the file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



